Citation Nr: 0617044	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral hip 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from December 1973 to January 
2002 with over five years of previous active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  In December 
2005, a hearing was held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his December 2005 hearing, the veteran testified that in 
1987 while on board the U.S.S. Orion he fell and injured his 
hips.  He stated that his hip injury from that incident 
manifested at a later time.  The Report of Medical History 
dated in April 1999 noted arthritis in "both hip joints to 
spine."  A November 2001 VA examination report noted a 
diagnosis of bilateral hip strain.  Further examination is 
necessary to determine the etiology of the veteran's current 
condition.

Additionally, in support of his claim for hearing loss, the 
veteran testified that he was exposed to loud noises while in 
service.  Service medical records showed normal hearing in 
July 1968.  In July 2001, low normal hearing was noted.  The 
Report of Medical Examination dated in July 2001 noted 
hearing threshold shift not clinically significant.  A 
November 2001 VA audiological examination noted mild high-
frequency sensorineural hearing loss at 4000 to 8000 hertz in 
the left ear with 96 percent speech discrimination.  
Additional examination is needed to determine the etiology of 
the veteran's current hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA examination to determine the 
etiology of the veteran's bilateral hip 
condition.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
any pertinent records were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's current hip 
condition is related to the veteran's 
active service.  The rationale for all 
opinions expressed must also be provided.

2. The RO should schedule the veteran for 
a VA audiological examination to 
determine the etiology of his current 
hearing loss.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
any pertinent records were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's current 
hearing loss is related to his active 
service.  The rationale for all opinions 
expressed must also be provided.

3.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



